Title: From Alexander Hamilton to Israel Ludlow, [13 May 1790]
From: Hamilton, Alexander
To: Ludlow, Israel


Sir
[New York, May 13, 1790]

Your letter of the 4th of November though a considerable time on the way has some time since been received and is the only one I find among my letters on the subject.
I request that either Mr Martin or yourself would as speedily as may be come on to this place and bring with you the returns of survey and Maps, which you mention to be ready. Expenditures will then be adjusted.
I am Sir   Your Obed serv
A HamiltonSecy of the Treasury New York. May 13. 1790

 